Title: From Alexander Hamilton to Ebenezer Stevens, 4 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Dr. Sir,
            October 4. 1799
          
          on reflecting upon the hutt you propose some difficulty has occurred. The Albany Board being only 14 feet I suppose there will be only 12 feet in the clear—The Chimney will occupy inside two feet & this will leave only 10 feet one way for berths which will not be enough as the berths ought to be six feet long. Be so good as to explain this by return of the bearer.
          Yrs.
          
            A H
          
          
            As I have gone am going to the City, I cannot see you at Mr Churchs but if you come to Town to day or tomorrow I shall be glad to converse with you more particularly
            Yrs
            A H
          
        